Citation Nr: 1612151	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability to include urticara and contact dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1971 to August 1971.  He served with the United States Merchant Marine from January 1977 until May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that reconsidered a December 2011 administrative decision and a March 2012 rating decision.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In the appellant's April 2014 VA Form 9 (substantive appeal), the appellant requested a Board hearing at the Central Office in Washington, DC, but later cancelled the hearing scheduled in June 2015.  A correspondence received December 2015, indicated the appellant wanted a Board hearing at his local RO.  A letter requesting clarification about this request, including demonstration of good cause to reschedule the hearing, was sent to the appellant in February 2016.  The appellant responded to the letter in February 2016 by providing VA Form 21-22 appointing Disabled American Veterans as his VA representative, and a request for a videoconference hearing at his local RO, signed by the appellant.  The Veterans Law Judge who was assigned to conduct the June 2015 has determined that there is good cause for his failure to appear in June 2015 and for not providing a more timely request for postponement.  See 38 U.S.C.A. § 7107; 38 C.F.R § 20.700.  The case has been reassigned to the undersigned.  


Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a Board videoconference hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




